*344Claims that accrued prior to September 2000 were either precluded by our prior orders (see Golden v Golden, 228 AD2d 184 [1996], Iv dismissed in part and denied in part 89 NY2d 963 [1997]; 235 AD2d 224 [1997], Iv dismissed 90 NY2d 929 [1997]) or were untimely. Reimbursement claims that accrued between September 2000 and the former husband’s death in August 2003 were barred by the failure to show compliance with the required notice or that notice was waived; alimony arrears claims were unsupported. Claims accruing thereafter were not viable for failure to demonstrate a clear intention to make the estate responsible for the former husband’s obligations upon his death (see Matter of Riconda, 90 NY2d 733, 737-739 [1997]).
We have considered appellant’s remaining contentions and find them unavailing. Concur—Lippman, P.J., Andrias, Williams and McGuire, JJ.